DETAILED ACTION
This action is in response to the claim amendments received 12/10/2021. Claims 1-13 are pending with claims 1 and 11-13 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Makuch et al. [US9937415], hereinafter Makuch, in view of Mays, III et al. [US9227141], hereinafter Mays, III.
Regarding claim 1, Makuch discloses a controller device (col. 4, lines 29-30, “FIG. 1 is a system 100 for a target media device to receive input from a virtual controller on a source media device”) comprising: 
a portable device (col. 4, lines 34-38, “The media devices 104 may include televisions, tablet computers, personal computers, electronic book readers, gaming consoles, set-top boxes, media players, in-vehicle entertainment systems, portable media players, smartphones, servers, and so forth”) wherein the portable device includes a touchscreen wherein the touchscreen is communicatively coupled to a game system via a wireless connection (col. 6, lines 16-25, “The source media device 104(2) may execute a virtual controller client module 120. The virtual controller client module 120 is configured to access virtual controller data 122 to present a virtual controller user interface 124. The virtual controller data 122 provides information indicative of one or more virtual controls, how to present those virtual controls, and so forth. For example, the virtual controller data 122 may include graphics or icons for presentation on a touchscreen, information about on-screen positions for presentation and acceptance of user input, and so forth” and col. 11, lines 6-14, “The media device 104 may also include one or more communication interfaces 308. The communication interfaces 308 are configured to provide communications between the media device 104 and other devices, such as other media devices 104, routers, access points, the servers 134, and so forth. The communication interfaces 308 may include personal area networks, wired and wireless LANs 108, wired and wireless wide area networks (“WANs”) 110, and so forth”); and 
a modular input control displayed on the touchscreen (Figs. 9-11), wherein the portable device is configured to interoperate with a second controller (col. 3, lines 3-4, “The target media device may also manage the use of multiple controllers, both physical and virtual” and col. 6, lines 49-53, “The control data 126 may thus comprise data indicative of particular user inputs made using input devices of the source media device 104(2). The control data 126 may also be generated by devices such as the physical controllers 116”). 
However, Makuch does not explicitly disclose wherein the modular input control is movable about the touchscreen.
Nevertheless, Mays, III teaches in a like invention, wherein the modular input control is movable about the touchscreen (col. 16, lines 22-25, “Turning now to FIG. 14, customization of a virtual control 1300 is illustrated. The virtual stick control 1320 can be moved within the right zone 1310 by dragging 1425 from its previous location”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller device disclosed by Makuch, to have the modular input control movable about the touchscreen, as taught by Mays, 
Regarding claim 2, the combination of Makuch and Mays, III discloses the device of claim 1 wherein the modular input control includes a directional pad (Makuch, col. 18, lines 38-41, “The virtual controls 206 may include directional pads comprising a plurality of buttons configured to indicate directionality such as up, down, left, and right”).
Regarding claim 3, the combination of Makuch and Mays, III discloses the device of claim 1 wherein the modular input control includes a single button (Makuch, Fig. 10).
Regarding claim 4, the combination of Makuch and Mays, III discloses the device of claim 1 wherein the modular input control includes a plurality of buttons (Makuch, Fig. 9).
Regarding claim 5, the combination of Makuch and Mays, III discloses the device of claim 1 further comprising a second modular input displayed on the touchscreen wherein the second modular input control is independently movable about the touchscreen (Mays, III, col. 4, lines 2-4, “The virtual controls may be resized and relocated to make the most commonly used virtual controls more conveniently located and sized”).
Regarding claim 6, the combination of Makuch and Mays, III discloses the device of claim 5 wherein the first and second modular input controls have different control modalities (Makuch, Fig. 9).
Regarding claim 7, the combination of Makuch and Mays, III discloses the device of claim 5 wherein the first and second modular input controls have the same control modality (Makuch, Fig. 11).
Regarding claim 8, the combination of Makuch and Mays, III discloses the device of claim 1 wherein the modular input control is freely rotatable on the touchscreen and is operable in any orientation about the axis of rotation (Makuch, Fig. 9, virtual joystick control 906).
claim 10, the combination of Makuch and Mays, III discloses the device of claim 1 wherein the modular input control is a virtual joystick (Makuch, Fig. 9, virtual joystick control 906).
Regarding claim 11, the combination of Makuch and Mays, III discloses the device of claim 10 wherein the axis control orientation of the joystick relative to the controller body is configurable (Makuch, col.18, lines 44-46, “The virtual controls 206 may also include joysticks configured to accept directional input such as up, down, left, right, and diagonals between these”).
Regarding claim 12, the combination of Makuch and Mays, III discloses the device of claim 11 wherein the joystick is configured to switch X axis control movements with Y axis control movements (Makuch, col. 22, lines 18-24, “The touchscreen 902 is depicted as oriented in a “landscape” mode, that is having a longest axis of the touchscreen 902 which is arranged left to right relative to the user 102. In other implementations the virtual controller user interface 124 may be presented in a “portrait” mode in which the longest axis of the touchscreen 902 is vertically relative to the user 102”).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makuch, in view of Mays, III, further in view of Sidhu [US20200151733].
Regarding claim 9, the combination of Makuch and Mays, III discloses the device of claim 1 wherein the modular input controller includes a plurality of other buttons, wherein a button mapping for the plurality of buttons can be changed (Makuch, col. 10, lines 12-20, “The input mapping data 210 may be modified to allow for customized remapping of particular control data 126 to different event data 132. For example, the user 102 may use a custom mapping in which the virtual control 206 for a “C” action button is provided to the application 106 as a “D” action button, and the virtual control 206 for a “D” action button is provided to the application 106 as a “C” action button. As shown here, the input mapping data 210 has the event data 132 swapped to provide this remapping”).

Nevertheless, Sidhu teaches control icons or buttons that change the mapping relationships for other icons ([0089], “the app or portal 510 might also display control icons or buttons 555, including buttons (typically, soft buttons or the like) for adding/registering new icons, relationships, new hardware/network resources, etc.; for removing/de-registering icons, relationships, hardware/network resources, etc.; for editing or mapping relationships and/or options for particular or selected icons, relationships, hardware/network resources, and/or the like”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the combination of Makuch and Mays, III, to have a modifier button that can change the mapping for other button, as taught by Sidhu, in order to provide more flexibility for the users to modify the mapping of the buttons on the touchscreen thus making the buttons customized to the user’s particular need. 
Regarding claim 13, the combination of Makuch and Mays, III discloses the device of claim 12 wherein the joystick can be configured to provide a command to switch X axis control movements with Y axis control movements (Makuch, col.18, lines 44-46, “The virtual controls 206 may also include joysticks configured to accept directional input such as up, down, left, right, and diagonals between these” and col. 22, lines 18-24, “The touchscreen 902 is depicted as oriented in a “landscape” mode, that is having a longest axis of the touchscreen 902 which is arranged left to right relative to the user 102. In other implementations the virtual controller user interface 124 may be presented in a “portrait” mode in which the longest axis of the touchscreen 902 is vertically relative to the user 102”).
However, the combination of Makuch and Mays, III does not disclose the joystick further comprises a button for switching the configuration. 
the app or portal 510 might also display control icons or buttons 555, including buttons (typically, soft buttons or the like) for adding/registering new icons, relationships, new hardware/network resources, etc.; for removing/de-registering icons, relationships, hardware/network resources, etc.; for editing or mapping relationships and/or options for particular or selected icons, relationships, hardware/network resources, and/or the like”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by the combination of Makuch and Mays, III, to have a button for switching the configuration, as taught by Sidhu, in order to make it more convenient for the user to switch the configuration. 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102/103 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715